DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, & 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guoguang (Guoguang, Zhang. "Magnetizer design of circumferential magnetic flux leakage inspection in pipeline." 2010 International Conference on Computer Application and System Modeling (ICCASM 2010). Vol. 10. IEEE, 2010.).
Regarding Independent Claim 1, Guoguang teaches:
An inline inspection tool body (10) comprising: 
a plurality of composite magnetic field systems (20) (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below.), each composite magnetic field system of the plurality containing two magnetic circuits (60A, 60B) configured to provide a resultant magnetic field (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below wherein the magnets can be paired next-to or across from one another.) (C) at an angle α relative to an axial direction of the ILI tool body, where 0° <α < 90°, 0° being the axial direction, 90° being a transverse direction, the resultant magnetic field including a first magnetic field (1) and a second magnetic field (2) (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below wherein the magnets can be paired next-to or across from one another. The pairs of magnets that are next to one another provide a magnetic field between 0° & 90°.); 
each of the two magnetic circuits including a first polarity pole magnet (61N or 61S) (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below.) and a second polarity pole magnet (61S or 61N) (Fig. 1 & 3 Elements 3 & 4 and associated text shown below.) spaced apart from, and having different polarity than, the first polarity pole magnet (Fig. 1 & 3 Elements 3 & 4 and associated text shown below wherein the magnets can be paired next-to or across from one another.), each of the first and second polarity pole magnets oriented at an angle different than the angle 
a first (60A) of the two magnetic circuits providing the first magnetic field (1) in a first direction, a second (60B) of the two magnetic circuits providing the second magnetic field (2) in a second direction different than that of the first magnetic field (Fig. 1, 3, & 5  Elements 3 & 4 and associated text shown below wherein the magnetic fields created by this system superimpose to create a magnetic field that meets the metes and bounds of this language. See also Fig. 2 & 4 below.).

    PNG
    media_image1.png
    502
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    350
    media_image2.png
    Greyscale

Regarding Claim 2, Guoguang teaches all elements of claim 1, upon which this claim depends.
Guoguang teaches one of the first and second directions is the axial direction and another of the first and second directions is oriented in the transverse direction (Fig. 2, 4, & 6 and the field lines that depict magnetic fields expanding in many directions in all three dimensions that meet the metes and bounds of this claim language.).
Regarding Claim 3, Guoguang teaches all elements of claim 1, upon which this claim depends.
Guoguang teaches the first magnetic field has a first strength and the second magnetic field has a second strength different than that of the first strength (Fig. 2, 4, & 6 and the field lines that depict magnetic fields that have different strengths at different positions in space.).

    PNG
    media_image3.png
    425
    725
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    372
    354
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    651
    355
    media_image5.png
    Greyscale

Regarding Claim 4, Guoguang teaches all elements of claim 1, upon which this claim depends.
Guoguang teaches the angle of orientation of the first and second polarity pole magnets is the axial direction (Fig. 2, 4, & 6 and the field lines that depict magnetic fields that expand in all different directions and have many different intensities at different positions in space that meet the limitation as claimed.).
Regarding Claim 5,
Guoguang teaches each composite magnetic field system including a sensor array (40) configured to detect a corresponding one of the resultant magnetic field (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below. See page V10-307 column 2 last three paragraphs on page in section 1-A.).

    PNG
    media_image6.png
    242
    353
    media_image6.png
    Greyscale

Regarding Claim 6, Guoguang teaches all elements of claim 5, upon which this claim depends.
Guoguang teaches the sensor array including a sensor (43) configured for magnetic flux leakage sensing (Fig. 1-6 Elements 3 & 4 and associated text shown below wherein all of the depicted systems utilize magnetic flux leakage sensing.).
Regarding Claim 8, Guoguang teaches all elements of claim 5, upon which this claim depends.
Guoguang teaches
Regarding Claim 9, Guoguang teaches all elements of claim 1, upon which this claim depends.
Guoguang teaches the angle α is in a range of 40° to 50° (See Fig. 2, 4, & 6 wherein the angle can be between 40° & 50° when looking at the resultant magnetic field lines.).
Regarding Claim 10, Guoguang teaches all elements of claim 9, upon which this claim depends.
Guoguang teaches the angle a is 45° (See Fig. 2, 4, & 6 wherein the angle can be between 45° when looking at the resultant magnetic field lines and making that specific measurement.).
Regarding Claim 11, Guoguang teaches:
A method of inspecting a wall of tubular using an inline inspection tool body, the method comprising: 
collecting data indicative of wall quality using a plurality of composite magnetic field systems (20) arranged about the inline inspection tool body (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below.); 
wherein each composite magnetic field system of the plurality contains two magnetic circuits (60A, 60B) configured to provide a resultant magnetic field (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below wherein the magnets can be paired next-to or across from one another.) (C) at an angle a relative to an axial direction of the ILI tool body, where 0° <a < 90°, 0° being the axial direction, 90° being a transverse direction, the resultant magnetic field including a first magnetic field (1) 
wherein each of the two magnetic circuits include a first polarity pole magnet (61N or 61S) (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below.)  and a second polarity pole magnet (61S or 61N) (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below.) spaced apart from, and having different polarity than, the first polarity pole magnet (Fig. 1 & 3 Elements 3 & 4 and associated text shown below wherein the magnets can be paired next-to or across from one another.), each of the first and second polarity pole magnets oriented at an angle different than the angle a of the resultant magnetic field (Fig. 1, 3, & 5 Elements 3 & 4 and associated text shown below.); and 
wherein a first (60A) of the two magnetic circuits provides the first magnetic field (1) in a first direction, a second (60B) of the two magnetic circuits provides the second magnetic field (2) in a second direction different than that of the first magnetic field (Fig. 1, 3, & 5  Elements 3 & 4 and associated text shown below wherein the magnetic fields created by this system superimpose to create a magnetic field that meets the metes and bounds of this language. See also Fig. 2 & 4 below.).
Regarding Claim 12,
Guoguang teaches one of the first and second directions is the axial direction and another of the first and second directions is oriented in the transverse direction (Fig. 2, 4, & 6 and the field lines that depict magnetic fields expanding in many directions in all three dimensions that meet the metes and bounds of this claim language.).
Regarding Claim 13, Guoguang teaches all elements of claim 11, upon which this claim depends.
Guoguang teaches the first magnetic field has a first strength and the second magnetic field has a second strength different than that of the first strength (Fig. 2, 4, & 6 and the field lines that depict magnetic fields that have different strengths at different positions in space.).
Regarding Claim 14, Guoguang teaches all elements of claim 11, upon which this claim depends.
Guoguang teaches the angle of orientation of the first and second polarity pole magnets is the axial direction (Fig. 2, 4, & 6 and the field lines that depict magnetic fields that expand in all different directions and have many different intensities at different positions in space that meet the limitation as claimed.).
Regarding Claim 15, Guoguang teaches all elements of claim 11, upon which this claim depends.
Guoguang teaches
Regarding Claim 16, Guoguang teaches all elements of claim 15, upon which this claim depends.
Guoguang teaches the sensor array includes a sensor (43) configured for magnetic flux leakage sensing (Fig. 1-6 Elements 3 & 4 and associated text shown below wherein all of the depicted systems utilize magnetic flux leakage sensing.).
Regarding Claim 18, Guoguang teaches all elements of claim 15, upon which this claim depends.
Guoguang teaches the sensor array includes sensors (43), each sensor oriented at an angle different than the angle a of a corresponding one of the resultant magnetic field (Fig. 1-6 Elements sensors wherein the sensors all sense the magnetic fields that add from all magnetic elements both within the system and without that will all necessarily have infinitely many directions.).
Regarding Claim 19, Guoguang teaches all elements of claim 11, upon which this claim depends.
Guoguang teaches the angle a is in a range of 40° to 50° (See Fig. 2, 4, & 6 wherein the angle can be between 40° & 50° when looking at the resultant magnetic field lines.).
Regarding Claim 20, Guoguang teaches all elements of claim 11, upon which this claim depends.
Guoguang teaches the angle a is 45° (See Fig. 2, 4, & 6 wherein the angle can be between 45° when looking at the resultant magnetic field lines and making that specific measurement.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guoguang (Guoguang, Zhang. "Magnetizer design of circumferential magnetic flux leakage inspection in pipeline." 2010 International Conference on Computer Application and System Modeling (ICCASM 2010). Vol. 10. IEEE, 2010.) in view of Wang et al (Wang, Shen, et al. "Alternating winding magnetostrictive electromagnetic acoustic transducer for pipe torsional guided wave generation." 2010 IEEE Sensors Applications Symposium (SAS). IEEE, 2010.).
Regarding Claim 7, Guoguang teaches all elements of claim 5, upon which this claim depends.
Guoguang does not explicitly teach the sensor array including a sensor (43) configured for magnetostrictive electro-magnetic acoustic transducer sensing.
Wang teaches the sensor array including a sensor (43) configured for magnetostrictive electro-magnetic acoustic transducer sensing (Title, Abstract, & page 2 columns 1 & 2 wherein magnetostrictive electromagnetic acoustic transducers are disclosed and discussed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wang to the teachings of Guoguang such that the sensor array including a sensor (43) configured for magnetostrictive electro-magnetic acoustic transducer sensing because “An alternating winding magnetostrictive type EMAT for torsional mode ultrasonic guided wave generation in a steel pipe … could be viewed as an extension of existing magnetostrictive type EMAT for SH guided wave generation in a steel plate” wherein the “alternating winding pattern enables accurate and easy control of guided wave mode.” Results of experiments done on a steel pipe were shown to verify this transducer design.
Regarding Claim 17,
Guoguang does not explicitly teach the sensor array includes a sensor (43) configured for magnetostrictive electro-magnetic acoustic transducer sensing.
Wang teaches the sensor array includes a sensor (43) configured for magnetostrictive electro-magnetic acoustic transducer sensing (Title, Abstract, & page 2 columns 1 & 2 wherein magnetostrictive electromagnetic acoustic transducers are disclosed and discussed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wang to the teachings of Guoguang such that the sensor array including a sensor (43) configured for magnetostrictive electro-magnetic acoustic transducer sensing because “An alternating winding magnetostrictive type EMAT for torsional mode ultrasonic guided wave generation in a steel pipe … could be viewed as an extension of existing magnetostrictive type EMAT for SH guided wave generation in a steel plate” wherein the “alternating winding pattern enables accurate and easy control of guided wave mode.” Results of experiments done on a steel pipe were shown to verify this transducer design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858